212 S.W.3d 189 (2007)
Marilyn R. DAVIS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 66315.
Missouri Court of Appeals, Western District.
January 30, 2007.
S. Kathleen Webber, Assistant Appellate Defender, Kansas City, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Dora A. Fichter, Assistant Attorney General, Jefferson City, MO, for respondent.
Before HOWARD, C.J., and BRECKENRIDGE and SPINDEN, JJ.

Order
PER CURIAM.
Marilyn R. Davis ("Davis") pled guilty to one count of stealing by deceit and to one count of resisting arrest. She was sentenced as a prior and persistent offender. Davis contends in her Rule 24.035 motion that her guilty plea was not knowing and voluntary because her lawyer told her she would not be sentenced as a prior and persistent offender. Davis argues that had her attorney not misled her, she would not have pled guilty. She also contends there is no factual basis to support the State's position that physical force was used when she resisted arrest. We hold that the motion court's findings of fact and conclusions of law were not clearly erroneous.
Affirmed. Rule 84.16(b).